     Case 2:16-cv-02192-MMD-CWH Document 82 Filed 06/07/19 Page 1 of 5



 1    MORRIS LAW CENTER
      SARAH A. MORRIS, ESQ.
 2    Nevada Bar No. 8461
      sarah@morrislawcenter.com
 3
      TIMOTHY A. WISEMAN, ESQ.
 4    Nevada Bar No. 13786
      tim@morrislawcenter.com
 5    5450 W. Sahara Ave. Suite 330
      Las Vegas, NV 89146
 6    Telephone: (702) 850-7798
      Facsimile: (702) 850-7998
 7
      Attorneys for Premier One Holdings, Inc.
 8
                                 UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10

11    BANK OF AMERICA, N.A., SUCCESSOR BY
      MERGER TO BAC HOME LOANS Case No.:                  2:16-cv-02192-MMD-CWH
12    SERVICING, LP FKA COUNTRYWIDE
      HOME LOANS SERVICING, L.P.,
13
                    Plaintiff,
14

15           vs.

16    CARSON RANCH EAST HOMEOWNERS
      ASSOCIATION; PREMIER ONE HOLDINGS
17    INC., WEISUN PROPERTY INC., AND
      ABSOLUTE COLLECTION SERVICES, LLC,
18

19              Defendants.
      AND ALL RELATED MATTERS.
20
                             MOTION TO SUBSTITUTE ATTORNEY
21
      ...
22
      ...
23
      ...
24

25

26
                                                 1         5844 Karnes Ranch Ave
     Case 2:16-cv-02192-MMD-CWH Document 82 Filed 06/07/19 Page 2 of 5



 1          Joseph Y. Hong, Esq. of Hong & Hong, APLC, is hereby substituted in as attorney

 2    for Defendant Premier One Holdings, Inc. (“Premier”), in the above-entitled action, in

 3    place and instead of prior attorneys, Sarah A. Morris, Esq. and Timothy A. Wiseman,

 4    Esq. of Morris Law Center.

 5          Dated this 7th day of June, 2019.

 6                                                      Premier One Holdings, Inc.

 7                                                  By: /s/ Michael H. Ring
                                                        Michael H. Ring, President
 8

 9                                         CONSENT

10          As former attorneys for Defendant, I hereby consent to the above and foregoing

11    substitution of Joseph Y. Hong, Esq., in my place and instead as attorney of record for

12    Defendant Premier.

13          Dated this 7th day of June, 2019.

14                                                      MORRIS LAW CENTER

15
                                                 By:______________________________
16
                                                     Sarah A. Morris, Esq.
17                                                   Nevada Bar No. 8461
                                                     Timothy A. Wiseman, Esq.
18                                                   Nevada Bar No. 13786
                                                     Attorneys for Premier One Holdings, Inc.
19
                                         ACCEPTANCE
20
            I hereby accept the above and foregoing substitution as attorney for the
21
      Defendant Premier in the above-entitled action.
22
            Dated this 7th day of June, 2019.
23
                                                      HONG & HONG, APLC
24
                                                 By: /s/: Joseph Y. Hong
25              Jun 12, 2019                         Joseph Y. Hong, Esq.
                                                     Nevada Bar No. 5995
26
                                                2                    5844 Karnes Ranch Ave
     Case 2:16-cv-02192-MMD-CWH Document 82 Filed 06/07/19 Page 3 of 5
                                             Bank of America, N.A. vs. Carson Ranch, et al
                                                  Case No.: 2:16-cv-02192-MMD-CWH
 1                                        ORDER

 2    The Substitution of Attorney is hereby approved and so ORDERED.
 3

 4          ___________________________     ______________________________________
             DATE                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                             3                  5844 Karnes Ranch Ave
     Case 2:16-cv-02192-MMD-CWH Document 82 Filed 06/07/19 Page 4 of 5


 1                                 CERTIFICATE OF SERVICE

 2           I, the undersigned, declare under penalty of perjury, that I am over the age of

 3    eighteen (18) years, and I am not a party to, nor interested in, this action. On this date, I

 4    caused to be served a true and correct copy of the foregoing MOTION TO

 5    SUBSTITUTE ATTORNEY by the method indicated:

 6                BY FAX: by transmitting via facsimile the document(s) listed above to the
                  fax number(s) set forth below on this date before 5:00 p.m. pursuant to
 7                EDCR Rule 7.26(a). A printed transmission record is attached to the file copy
                  of this document(s).
 8
                  BY E-MAIL: by transmitting via e-mail the document(s) listed above to the
 9                email addresses set forth below and/or included on the Court's Service List
                  for the above-referenced case.
10                BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope
                  with postage thereon fully prepaid, in the United States mail at Las Vegas,
11
                  Nevada addressed as set forth below.
12                BY OVERNIGHT MAIL: by causing document(s) to be picked up by an
                  overnight delivery service company for delivery to the addressee(s) on the
13                next business day.
14                BY PERSONAL DELIVERY: by causing personal delivery via messenger
                  service of the document(s) listed above to the person(s) at the address(es)
15                set forth below.
                  BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court
16       X        for electronic filing and service upon the Court's Service List for the above-
                  referenced case.
17
             and addressed to the following:
18
      Alverson, Taylor, Mortensen & Sander
19          Kurt R. Bonds             kbonds@alversontaylor.com
            Adam R. Knect             aknecht@alversontaylor.com
20
            Efile                     efile@alversontaylor.com
21
      Absolute Collection Services, LLC
22          Shane D. Cox               shane@absolute-collection.com
                                       williams@absolute-collection.com
23
      Akerman LLP
24
           Brett M. Coombs                brett.coombs@akerman.com
25         Jennifer Richardson            jennifer.richardson@akerman.com
           Erin Abugow                    erin.abugow@akerman.com
26         Akerman LV Office              akermanlas@akerman.com

                                                   4                    5844 Karnes Ranch Ave
     Case 2:16-cv-02192-MMD-CWH Document 82 Filed 06/07/19 Page 5 of 5


 1          Tracey Wayne                tracey.wayne@akerman.com
            Thera A. Cooper             thera.cooper@akerman.com
 2          Scott R. Lachman            scott.lachman@akerman.com
            Ariel E. Stern              ariel.stern@akerman.com
 3
            Darren Brenner              darren.brenner@akerman.com
 4
      Hong & Hong
 5         Joseph Y. Hong               yosuphonglaw@gmail.com
           Debbie Batesel               dbhonglaw@hotmail.com
 6
            Dated this 7th day of June, 2019.
 7

 8

 9                                              An employee of Morris Law Center

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                5                5844 Karnes Ranch Ave
